 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWeber's Food Services. Inc. d/b/a Weber's I.G.A. andRetail Store Employees Union, Local 40, UnitedFood and Commercial Workers InternationalUnion, AFI-CIO,' Petitioner. Case 7-RC- 15278August 23, 1979DECISION ON REVIEW AND ORDERBY CHAIRMAN FANNING ANI) MEMBIERS JNKINSAND PNI A!IA DOn March 26, 1979, the Acting Regional Directorfor Region 7 issued a decision and direction of elec-tion in the above-entitled proceeding in which hefound appropriate a unit of grocery employees at theEmployer's two food stores, excluding meat depart-ment employees, as sought by the Petitioner. There-after, in accordance with Section 102.67 of the Na-tional Labor Relations Board Rules and Regulations,Series 8, as amended, the Employer filed a timely re-quest for review of the Acting Regional Director'sdecision on the ground that by failing to also excludethe bakery and delicatessen employees along with themeat department employees his decision is clearly er-roneous on the record and a departure from estab-lished Board precedent. By telegraphic Order datedApril 24, 1979, the Board granted the Employer's re-quest for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase and makes the following findings:The Employer, a Michigan corporation engaged inthe retail sale of food products, operates two stores inBridgeport, Michigan, one at 6077 Dixie Highwayand the other, its main store, at 6370 Bridgeport Vil-lage Square. Each store consists of various depart-ments such as meat, dairy, and produce and each isrun by a manager and assistant manager. Also lo-cated at the Village Square store are the Employer'soffices as well as two additional departments, bakeryand delicatessen. As one enters the Village Squarestore, the Employer's offices are situated along thewall to the left, the meat department is at the back ofthe store, and the bakery and delicatessen depart-ments are located next to each other on the right sideof the store in the far corner. In the Employer's ad-vertising it refers to the bakery and delicatessen as theI The name of the Petitioner, formerly Retail Store Employees Union.Local 40, Retail Clerks International Union. AFL-CIO. is amended to re-flect the change resulting from the merger of Retail lerks InternationalUnion and Amalgamated Meatcutters and Butcher W'orkmen f NorthAmerica on June 7. 1979.Country Kitchen. The Village Square store is openfrom 9 a.m. to 10 p.m. 6 days a week and from 9 a.m.to 6 p.m. on Sundays. Dixie Highway is only open 6days a week from 9 a.m. to 9 p.m.There are five employees in the Employer's meatdepartments at its two stores. These employees carveprimal cuts of beef into smaller retail cuts, disseverpoultry, fillet fish, and grind and slice meat. They arealso responsible for the weighing, wrapping, andpackaging of meat and stocking the open-shelf meatcounter where customers make their selections.Wages in the meat department run from approxi-mately $3 to $7.99 per hour. One meat departmentemployee has 2-1/2 years' experience in the Employ-er's meat department, another has I year's experi-ence: both had experience in meatcutting prior totheir current employment. A third employee, who hasbeen with the Employer for only about 6 months andcame with limited experience, performs mostly wrap-ping and stocking duties.2Most meat department em-ployees report for work at either 5 a.m. or 7 a.m. andwork an 8-hour shift. One meat department employeeworks a late shift beginning about 1 p.m. or 3 p.m.and leaves around 8 p.m. or 8:30 p.m., except forMondays and Tuesdays.There are four employees in the Employer's delica-tessen department. Each day these employees cookand prepare hot foods for display on the steamtable,as well as salads, desserts, sandwich meats, andcheeses for the cold and cheese cases. In preparingsuch foods delicatessen employees, like meat depart-ment employees, slice beetf cheese, and bulk lunchmeat, grind liver and bologna, cut spareribs, and oc-casionally trim fat from meat. When a customermakes his selection food is then weighed, packaged,and marked. Delicatessen employees currently earnbetween $3.20 and $3.50 per hour. They were hiredwithout delicatessen experience but were experiencedin cooking and were subsequently trained in the op-eration of a delicatessen. According to the Employerit takes 5 to 8 months to train a delicatessen clerkproficiently. Three of the four delicatessen employeesarrive for work early, one each at 7 a.m., 8 a.m., and9 a.m., with the fourth employee arriving about 3p.m. for the late shift.The six employees in the Employer's bakery de-partment are responsible for baking the products soldsuch as homemade breads and rolls, doughnuts,cakes, and pastries, decorating and icing the bakedgoods, and packaging the goods to customer order.The various bakery items are displayed in cases at thefront of the bakery where there is also a plexiglasscake decorating cage where customers can watch as2 However. according to the Employer's president. George E. Weber. onecan learn the job of making retail cuts in 3 or 4 months or less.244 NLRB No. 98594 WEBER'S I.G.A.bakery employees decorate cakes. Wages in the bak-ery department range from $2.90 to $7 per hour, withthe department head at the top of the scale and fullbakers receiving the next highest wage. However, theEmployer currently does not have any skilled bakers,only apprentice bakers earning approximately $4.40per hour, finishers, and a counter worker who is stilllearning to finish. A journeyman baker can be trainedin approximately 3 months, but to train an inexperi-enced person to be a baker would take 6 to 18months. The bakery department employees who dothe actual baking report for work at 5 a.m., the othersbegin at approximately 7 a.m. Except for Fridaywhen one employee works unitl 9 p.m., all bakeryemployees are usually gone by 5:30 p.m.The Employer's grocery employees including cash-iers, stock clerks, and baggers earn from $2.90 to$4.50 per hour. The amount of time needed to traingrocery employees is relatively short: 2 to 3 weeks fora cashier, I to 2 weeks for a stock clerk, and under Iweek for a bagger. Except for some stock clerks whobegin stocking shelves at approximately 5 a.m. thegrocery employees work staggered shifts during thehours that the Employer's stores are open. All of theEmployer's employees receive the same benefits in-cluding insurance, workmen's compensation, holi-days, and vacation and are subject to the same workrules.The delicatessen and bakery employees regularlyhelp out in each other's departments during breaksand the lunch hour. In particular, the delicatessenemployees work the bakery counter at night after5:30 when no bakery employees are scheduled towork. Delicatessen employees also work in the meatdepartment as wrappers and slicers when the amountof work or employee absence so require, averagingonce or twice a month. Meat department employeesalso help the employees in the delicatessen. Untilabout October 1978 this occurred twice a week butnow occurs approximately twice a month. On rareoccasions the head checker also helps wrap in themeat department, and on extremely rare occasions adelicatessen employee will help bag. As for perma-nent transfers, two meat department employees weretransferred at their request to the delicatessen depart-ment, and one delicatessen employee formerlyworked in the bakery. One grocery employee, a cash-ier, also transferred to the delicatessen.The Employer's president has primary responsibil-ity for the meat, bakery, and delicatessen depart-ments including interviewing, hiring, and discipline:he also prepares the departmental sales and labor re-ports for each of these departments. The store man-ager is in charge of the other departments, althoughon two occasions the Employer's president hired de-partment heads for a grocery department who is re-sponsible for the grocery labor reports.Meat, bakery, and delicatessen employees all wearwhite uniforms, and, in accordance with state law re-quirements, they also wear aprons and headgear.Stock employees usually wear dress pants with awhite shirt and tie, and cashiers wear gold and brownsmocks with the store name printed thereon. Fort\percent of the grocery employees are part-time em-ployees, whereas only 10 to 15 percent of the meat,delicatessen, and bakery employees work less thanfull time due to training and skill involved. Meat anddelicatessen employees wrap and package their prod-ucts in similar fashion, have their own separate sup-ply storage area in the meat department, and useidentical wrap stands and interchangeable slicingequipment. Also, 50 percent of the products sold inthe delicatessen (the meats and cheeses), are also soldin the meat department. Further, the delicatessen de-partment obtains most of its daily meat needs fromthe meat department, and although delicatessen em-ployees also obtain items from the grocery depart-ment too, the delicatessen department's needs in thisarea are greatly limited in comparison to its meat re-quirements. For some meat products, the meat anddelicatessen departments have common suppliers.These products, like all of the Employer's meat items.are delivered to the store at a separate door from thegrocery products. In addition, meat, delicatessen, andbakery employees, unlike grocery employees, haveconsiderable customer contact in dealing with cus-tomers over the counter and filling special orders.There is no history of collective bargaining betweenthe parties.3In the retail grocery industry the Board has longrecognized the traditional differences between meatand grocery employees, particularly in such areas aswages, skill, and training and, therefore, generally ex-cludes meat department employees from an overallunit of grocery employees. Quality Markets, Inc., 129NLRB 904 (1960); Mock Road Super Duper, Inc., 156NLRB 983 (1966): Allied Super Market, Inc., 167NLRB 361, 363 (1967): C & E Stores, Inc., 229NLRB 1259 (1977). Here, as the Petitioner does notseek to represent the meat employees, in view of theinsubstantial interchange, the differences in skill,training, and job functions, and the fact that there isno contrary bargaining history we see no reason todepart from the general rule and, therefore, find theActing Regional Director properly excluded the meatdepartment employees from the grocery unit.Given the exclusion of the meat department fromThe Petitioner's agent testified, however. that in the nine-count, geo-graphical area it serves the Petitioner represents grocery emplo)ees at 10 to12 other locations in units which exclude meat department employees595 DI9(ECISIONS O(): NATIONAl. IABOR RELATIONS BOARDthe storewide unit as requested by the Petitioner wefind, contrary to the Acting Regional D[irector, thatthe bakery and delicatessen employees may not heincluded in the overall unit, for their community ofinterest is more closely identified with the meat de-partment employees than with the grocery employees,the principal group in the storewide unit. Thus, unlikethe grocery employees, bakery. delicatessen, andmeat department employees are skilled. require sub-stanlial training, primarily work different hours, areseparately supervised, wear unitforms required bystate health regulations, and have substantial cus-tomer contact. Moreover, the delicatessen and meatdepartments are operationally integrated: the bakeryand meat employees receive substantially higherwages: and there is considerable temporary inter-change between the three departments.Consequently, based on the foregoing facts, we findthat the community of interest of the bakery and deli-catessen employees is so clearly identified with meatdepartment employees as to require their exclusionfrom the overall unit. Prinmrose Super Market of Mal-den, 178 NLRB 566 (1969).4Accordingly, the unitfound appropriate by the Acting Regional Director is4 Priced-laes Disount Foods. Inc, dh/b/a Pavle. 157 NLRB 1143 (1966):Seaqv Food Town, Inc., 171 NI.RB 729 (1968): and Ideal Super Markets, etamended so as to exclude delicatessen and bakery de-partment employees.5ORDERIt is hereby ordered that this case be remanded tothe Regional Director for Region 7 and that said Re-gional Director open and count the ballots of employ-ees in the unit and issue the appropriate certification.The allots of the delicatessen and bakery employeesshall remain unopened.a/. 171 NI.RB I (1968). where he Board lbund that delicalessen employeeshase a greater community of interest with grocers than with meat depart-ment emploees., are factually distinguishable. In Ples, delicatessen andgrocer' employees had the same supersisor. like working conditions, andwere functionally integrated: in Seawav, the delicatessen department wasgeographically separate from the meat department. delicatessen employeespossessed no journeyman skills, had common supervision with grocery em-ployees. and did not interchange with meat employees: in Ideal, delicatessenand grocery employees had similar skills, hours, and supervision. Also, un-like the instant case, although the employers in Ideal and Seaway also em-ployed bakery employees, no issue was raised as to their community of inter-est with other employees.The unit, as amended herein, is described as:All full-time and regular part-time employees employed by the Em-ployer at its stores located at 6077 Dixie Highway and 6370 BridgeportVillage Square Drive, Bridgeport. Michigan: but excluding meat de-partment employees, bakery employees. delicatessen employees. guardsand supervisors as defined in the Act.596